


109 HRES 1077 IH: Expressing deep concern over the use of

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Ros-Lehtinen
			 submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing deep concern over the use of
		  civilians as human shields in violation of international
		  humanitarian law and the law of war during armed conflict, including
		  Hezbollah’s tactic of embedding its forces among civilians to use them as human
		  shields during the recent conflict between Hezbollah and the State of
		  Israel.
	
	
		Whereas human shields are the use of
			 civilians, prisoners of war, or other noncombatants whose mere presence is
			 designed to protect combatants and objects from attack;
		Whereas the use of human shields is violative of
			 international humanitarian law and the law of war;
		Whereas throughout the recent conflict with the State of
			 Israel, Hezbollah forces utilized human shields to protect themselves from
			 counterattacks by Israeli forces;
		Whereas the majority of civilian casualties of that
			 conflict might have been avoided and civilian lives saved had Hezbollah not
			 employed this tactic;
		Whereas the news media made constant mention of civilian
			 casualties but rarely pointed to the culpability, under international law, of
			 Hezbollah for their endangerment of such civilians;
		Whereas United States and international leaders attempted
			 to call the use of human shields to the world’s attention;
		Whereas on August 11, 2006, Secretary of State Condoleezza
			 Rice stated, Hezbollah and its sponsors have brought devastation upon
			 the people of Lebanon, dragging them into a war that they did not choose, and
			 exploiting them as human shields . . .;
		Whereas on August 14, 2006, President George W. Bush
			 stated, Hezbollah terrorists targeted Israeli civilians with daily
			 rocket attacks. Hezbollah terrorists used Lebanese civilians as human shields,
			 sacrificing the innocent in an effort to protect themselves from Israeli
			 response . . .;
		Whereas Jan Egeland, United Nations Undersecretary-General
			 for Humanitarian Affairs and Emergency Relief Coordinator, accused Hezbollah of
			 cowardly blending . . . among women and children.;
		Whereas Additional Protocol I, Article 50(1) to the Geneva
			 Convention defines civilian as, [a]ny person who does not belong to one
			 of the categories of persons referred to in Article 4(A)(1), (2), (3), and (6)
			 of the Third Convention and in Article 43 of this Protocol. In the case of
			 doubt whether a person is a civilian, that person shall be considered a
			 civilian.;
		Whereas Additional Protocol I, Article 51(7) to the Geneva
			 Convention states, [T]he presence or movement of the civilian population
			 or individual civilians shall not be used to render certain points or areas
			 immune from military operations, in particular in attempts to shield military
			 objectives from attacks or to shield, favour or impede military operations. The
			 Parties to the conflict shall not direct the movement of the civilian
			 population or individual civilians in order to attempt to shield military
			 objectives from attacks or to shield military operations.; and
		Whereas Convention IV, Article 28, Relative to the
			 Protection of Civilian Persons in Time of War of the Geneva Convention states,
			 The presence of a protected person may not be used to render certain
			 points or areas immune from military operations.: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns the use of innocent
			 civilians as human shields, including Hezbollah’s recent use of this brutal and
			 illegal tactic;
			(2)calls on the
			 international community to recognize the grave breaches of international law
			 through the use of human shields; and
			(3)calls on the
			 community of United States and international jurisprudential scholars and
			 practitioners and the leadership of the Armed Forces to review the current
			 international legal regime and to make recommendations to prevent the future
			 use of human shields during armed conflicts.
			
